Exhibit 10.1




LOCK-UP AGREEMENT




This Lock-Up Agreement (this “Agreement”), effective as of February 1, 2012 (the
“Effective Date”) is by and between Omnitek Engineering Corp., a California
corporation (“Omnitek” or the “Company”) and the Garber Family Trust UTD
7-30-1992 (“Shareholder”).




Recitals




A.

Whereas, as of the date hereof, Shareholder is the beneficial and/or owner of
record of 3,133,965 shares of common stock of the Company (the “Covered Shares”)
represented by the following certificates:




Certificate No.

Shares

64

501,979

66

70,826

67

47,217

68

118,043

1019

501,979

1021

47,217

1022

118,043

1109

80,214

1141

1,003,958

1142

141,652

1143

94,434

1144

236,086

1145

80,214

1247

21,277




B.

Whereas, the Company anticipates undertaking efforts to raise working capital
for the Company, that may or may not be completed or if completed, may or may
not be beneficial to the Company and its shareholders (the “Financing Efforts”);
and




C.

Whereas, in furtherance of the Financing Efforts of the Company, the Shareholder
has agreed to enter into this Agreement and to restrict the private and public
sale, assignment, transfer, conveyance, hypothecation or alienation of the
Covered Shares, on the terms set forth below.




Agreement




NOW, WHEREFORE,   for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:




1.

Lock-Up.  




(a)

The Shareholder hereby agrees that, during the first six (6) months of the
Lock-Up Period (as defined below), the Shareholder will not, directly or
indirectly, on his, her or its own behalf, or on behalf of entities, family
members or trusts affiliated with or controlled by him, her or it, offer, sell,
agree to offer or sell, solicit offers to purchase, grant any call option or
purchase any put option with respect to, pledge, borrow or otherwise dispose of
any of the Covered Shares.





--------------------------------------------------------------------------------




(b)

The Shareholder hereby agrees that, after the six (6) month anniversary date of
this Agreement, and during the Lock-Up Period, that within any calendar month
the Shareholder will not, directly or indirectly, on his, her or its own behalf,
or on behalf of entities, family members or trusts affiliated with or controlled
by him, her or it, offer, sell, agree to offer or sell, solicit offers to
purchase, grant any call option or purchase any put option with respect to,
pledge, borrow or otherwise dispose of  more than an aggregate of 50,000 Covered
Shares.




For purposes of this agreement, “Lock-Up Period” shall mean a period of
twenty-four (24) months commencing on the Effective Date and ending on January
31, 2014.




The Shareholder hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Covered Shares to decline to transfer, and to note
stop transfer restrictions on the stock register and other records, consistent
with the terms of this Agreement, relating to, the Covered Shares for which the
Shareholder is the record holder and, in the case of the Covered Shares for
which the Shareholder is the beneficial but not the record holder, agrees during
the Lock-Up Period to cause the record holder to cause the relevant transfer
agent to decline to transfer, and to note stop transfer restrictions on the
stock register and other records relating to, its share of the Covered Shares.




2.

Permitted Transfers and Conditions.  Notwithstanding the foregoing, and subject
to the conditions below, the Shareholder may transfer the Covered Shares in the
transactions described in clauses (a) through (e) below without the prior
written consent of the Company, provided that (i) the Company receives a signed
Lock-Up Agreement for the balance of the Lock-Up Period from each donee,
trustee, distributee, or transferee, as the case may be, (ii) any such transfer
shall not involve a disposition for value, (iii) such transfers are not required
to be reported in any public report or filing with the Securities and Exchange
Commission, or otherwise during the Lock-Up Period and (iv) the Shareholder does
not otherwise voluntarily effect any public filing or report regarding such
transfers during the lock-up period:




(a)

as a bona fide gift or gifts; or




(b)

to any  to any trust for the direct or indirect benefit of the Shareholder or
the immediate family of the Shareholder; or




(c)

as a distribution to members, partners or stockholders of the Shareholder; or




(d)

to the Shareholder’s affiliates or to any investment fund or other entity
controlled or managed by the Shareholder, provided that such affiliate,
investment fund or other entity controlled or managed by the Shareholder shall
not be formed for the sole purpose of transferring, for value or otherwise, the
Covered Shares; or




(e)

to any beneficiary of the Shareholder pursuant to a will or other testamentary
document or applicable laws of descent; or




(f)

to any corporation, partnership, limited liability company or other entity all
of the beneficial ownership interests of which are held by the Shareholder or
immediate family of the Shareholder.  




For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 





Garber – Lock-Up Agreement

Page 2 of 5




--------------------------------------------------------------------------------




3.

Representation and Warranties of Shareholder. The Shareholder hereby represents
and warrants to Omnitek that:




(a)

The Shareholder is the record and/or beneficial owner of the Covered Shares of
Common Stock of the Company as set forth above.




(b)

This Agreement has been duly authorized, executed and delivered by, and
constitutes a valid and binding agreement of, the Shareholder, enforceable
against the Shareholder in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws of general application respecting creditors' rights and by
general equitable principles.




(c)

Neither the execution and delivery of this Agreement nor the consummation by the
Shareholder of the transactions contemplated hereby will result in a violation
of, or a default under, or conflict with, any contract, trust, commitment,
agreement, understanding, arrangement or restriction of any kind to which the
Shareholder is a party or bound or to which the Shareholder's Shares are
subject, other than a violation, default or conflict which does not materially
impair the ability of the Shareholder to perform its obligations under this
Agreement.  Consummation by the Shareholder of the transactions contemplated
hereby will not violate, or require any consent, approval, or notice under, any
provision of any judgment, order, decree, statute, law, rule or regulation
applicable to the Shareholder or the Shareholder's Shares.




4.

Covenants.




(a)

The Shareholder agrees with, and covenants to, Omnitek that the Covered Shares
and the certificates representing the Covered Shares are now, and at all times
all such shares then held will be, held by the Shareholder, or by a nominee or
custodian for the benefit of such Shareholder, free and clear of all liens,
security interest, proxies, voting trusts or voting agreements or any other
encumbrances whatsoever, and that it shall not (i) grant any proxy, power of
attorney or other authorization in or with respect to such shares, except for
this Agreement or (ii) deposit such shares into a voting trust or enter into a
voting agreement or arrangement with respect to such shares, except for any
arrangements which do not materially impair the ability of the Shareholder to
perform its obligations under this Agreement.




(b)

The Shareholder shall use commercially reasonable efforts to take, or cause to
be taken, all necessary actions, and to do, or cause to be done all things
necessary, proper or advisable under this Agreement.




5.

Miscellaneous.




(a)

Headings.  The section headings herein are for convenience only and shall not
affect the construction hereof.




(b)

Governing Law; Venue.  This Agreement is being executed and delivered, and is
intended to be performed, in the State of California, and to the extent
permitted by law, the execution, validity, construction, and performance of this
Agreement shall be construed and enforced in accordance with the laws of the
State of California without giving effect to conflict of law principles.  This
Agreement shall be deemed made and entered into in San Diego County, State of
California and venue for any Proceeding as defined below, in connection with
this Settlement Agreement shall be in San Diego County, California.





Garber – Lock-Up Agreement

Page 3 of 5




--------------------------------------------------------------------------------




(c)

Waiver of Jury Trial.  The Parties hereto hereby voluntarily and irrevocably
waive trial by jury in any Proceeding brought in connection with this Agreement,
any of the related agreements and documents, or any of the transactions
contemplated hereby or thereby. For purposes of this Agreement, “Proceeding”
includes any threatened, pending, or completed action, suit, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing, or any other actual, threatened, or completed proceeding, whether
brought by or in the right of any party or otherwise and whether civil,
criminal, administrative, or investigative, in which a Party was, is, or will be
involved as a party or otherwise.




(d)

Severability. If any term, provision, covenant or restriction of this Agreement
is held to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.




(e)

Enforcement of Agreement. The parties agree that Omnitek would be irreparably
damaged if for any reason the Shareholders failed, in breach of its obligations
hereunder, to perform any of its obligations under this Agreement, and that
Omnitek would not have an adequate remedy at law for money damages in such
event. Accordingly, Omnitek shall be entitled to specific performance and
injunctive and other equitable relief to enforce the performance of this
Agreement by the Shareholder; and, if Omnitek should institute an action or
proceeding seeking specific enforcement of the provisions hereof, the
Shareholder hereby waives the claim or defense that Omnitek has an adequate
remedy at law and hereby agrees not to assert in any such action or proceeding
the claim or defense that such a remedy at law exists. The Shareholder further
agrees to waive any requirements for the securing or posting of any bond in
connection with obtaining any such equitable relief. This provision is without
prejudice to any other rights that Omnitek may have against the Shareholder for
any failure to perform its respective obligations under this Agreement.




(f)

Amendments; Entire Agreement. This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by Omnitek and by a majority of the Shareholders. This
Agreement contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings, oral or written, with respect to such
transactions.




(g)

Counterparts; Facsimile Signatures.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Facsimile signatures
shall be sufficient for execution of this Agreement.

(h)

Notices. All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:




If to Omnitek, addressed to:

Omnitek Engineering Corp.

Attn: Werner Funk

1945 S. Rancho Sante Fe Rd.

San Marcos, CA 92078





Garber – Lock-Up Agreement

Page 4 of 5




--------------------------------------------------------------------------------




If to the Shareholder, addressed to:

The Garber Family Trust UTD 7-30-1992

Attn:  Trustee

78-166 Bovee Circle

Palm Desert, CA 92211.




or to such other address or facsimile number as either party may hereafter
specify for the purpose by notice to the other party hereto.




(i)

Expenses. Each party hereto shall pay its own expenses incurred in connection
with this Agreement, except as otherwise specifically provided herein.




(j)

Survival. All representations, warranties and covenants contained herein shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the date first above written.










SHAREHOLDER




The Garber Family Trust UTD 7-30-1992




/s/ John Garber         

By: John Garber

Its: Trustee







THE COMPANY




OMNITEK ENGINEERING CORP.







/s/ Werner Funk        

By: Werner Funk

Its: President





Garber – Lock-Up Agreement

Page 5 of 5


